ROBERTS, J.
Epitomized Opinion
A petition was filed by Davis, Director General rf Railroads, to set aside the judgment obtained by Kcl’er against the former for negligence. Keller claimed in "the original action that the Railroad Company was negligent in that the car upon which he was working was in a defective condition in that a handhold upon the same was also defective. After the teim-fof court his petition to vacate the judgment was filed, claiming that the plaintiff had fraudulently represented the nature of his injuries and the manner in Which he received them. This petition was heard in the Mahoning Common Pleas'and granted. Keller then prosecuted an appeal to the Court of Appeals. Davis filed a motion to dismiss the appeal upon the grounds that the case was not appealable. In sustaining the motion, the Court'of Appeals held:
1. A petition to vacate a judgment and verdict is not and should not be considered as an independent and separate action, but is a constituent part of the original action, and is not appealable.